Citation Nr: 1112735	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-29 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a temporary total disability rating for convalescence under 38 C.F.R. § 4.30.

2.  Entitlement to an increased rating for intervertebral disc syndrome (IVDS), L4-L5, currently evaluated at 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 until October 1967. 

This appeal to the Board of Veterans' Appeals (Board) arises from an October 2006 rating decision that denied a rating in excess of 40 percent for IVDS, L4-L5.  The Veteran perfected a timely appeal of that determination.


REMAND

In an April 2008 rating decision, the RO granted the Veteran a temporary total disability rating for his service-connected IVDS, L4-L5 (based on a period of convalescence from September 5, 2007, to November 30, 2007), with the 40 percent rating restored from December 1, 2007, upon the termination of the temporary total rating.  38 C.F.R. § 4.30 (2010).  This determination was predicated on the finding that the Veteran underwent an L2 through L5 laminectomy with pedicle screw in September 2007; at which time, he did very well postoperatively, ambulating, voiding, and tolerating the postoperative residuals, and was discharged three days later.

Due to the assignment of the temporary total disability rating in this case, the RO has engaged in staged rating, in that the RO has assigned separate periods of times for different levels of compensation during the course of the Veteran's appeal of the denial of his claim for an increased for the service-connected lumbar spine disability, currently evaluated at 40 percent disabling.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this context, the Board observes that the record discloses that the Veteran was previously hospitalized at a private facility for surgical treatment of his service-connected lumbar spine disability from July 20, 2006, to July 21, 2006, and from October 5, 2006, to October 6, 2006.  Also, it was noted that the Veteran had tolerated the procedures, did well postoperatively, ambulating and voiding, and was discharged from the hospital on the one day following each surgery.  In light of these particular facts, a claim for entitlement to a temporary total disability rating for convalescence pursuant to section 4.30, for the lumbar spine surgeries performed in July 2006 and October 2006, respectively, may be reasonably inferred from the evidence of record.  See Roberson v. Principi, 251 F.3d 1378, 1383 (Fed. Cir. 2001) (developing a claim includes determining all potential claims raised by the evidence of record) (citation omitted).

Accordingly, it is well to observe that the Court explained, in Felden v. West, 11 Vet. App. 427, 430 (1998), that entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 requires, at minimum, that a report of hospital discharge (or an outpatient release) indicate that the Veteran underwent surgery that would require one or more months for the Veteran to return to a healthy state.  As noted by the Court, the term "convalescence" does not necessarily entail in-home recovery and thus speaks directly to a determination about how long of a period of convalescence is needed to recover after a surgical procedure.  Felden v. West, 11 Vet. App. at 430.  It is unclear whether the RO considered whether the Veteran's service-connected lumbar spine disability was evaluated in light of Felden, based on the two surgeries performed in July 2006 and October 2006, to ensure that all manifestations were appropriately rated, for purposes of addressing the propriety of the increased rating determination including the periods of the staged-ratings assigned during the course of this appeal.  See Hart v. Mansfield, supra.

In light of the aforesaid, this case is REMANDED for the following action:

1. The RO should inform the Veteran and his representative of the elements of a claim for a temporary total disability rating for convalescence under 38 C.F.R. § 4.30, based on the surgeries performed on the Veteran's lumbar spine in July 2006 and October 2006; advise them that the Veteran may submit a medical statement, preferably from a physician, to explain how long of a period of convalescence would have been needed for recovery after the surgical procedure in July 2006 and in October 2006; and permit them the full opportunity to supplement the record as desired.

2. After the requested development has been completed, the RO should again review the record.  With respect to the claim for an increased rating for the service-connected IVDS, L4-L5, currently 40 percent disabling, the RO should determine whether a temporary total disability rating for convalescence under 38 C.F.R. § 4.30 should be assigned for the IVDS, L4-L5, based on the July 2006 and October 2006 surgical procedures.  Felden v. West, supra.

3. If the determination remains unfavorable, the RO should furnish the Veteran and his representative a supplemental statement of the case, including a summary of the relevant evidence, citation to the applicable laws and regulations, and reasons and bases for the decision, and be afforded the opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


Department of Veterans Affairs


